office_of_chief_counsel internal_revenue_service memorandum number release date cc fip postf-148452-01 jeglover uil date date to associate area_counsel lmsb chicago attn from associate chief_counsel financial institutions products branch subject request for field_service_advice non-docketed large case legend taxpayer date a date b amount c amount d type e type f this responds to your date memorandum requesting advice as to the capitalization of taxpayer’s expenditures to develop insurance products specifically you ask whether these expenditures were for the development of new insurance products and if so whether they should be capitalized or expensed taxpayer is an insurance_company subject_to tax under part i of subchapter_l of the internal_revenue_code accordingly code sec_848 requires taxpayer to capitalize specified_policy_acquisition_expenses and amortize those expenses over months or months as appropriate for the reasons set forth below we believe the capitalization requirement of sec_848 trumps postf-148452-01 page the application of sec_263 under these circumstances and the expenses therefore should not be capitalized under the general authority of sec_263 facts discussion according to your date memorandum prior to date a taxpayer did not offer type e or type f insurance products at some point taxpayer decided that it would be beneficial for the company to market such products taxpayer anticipated that it would be several years before a profit would be realized from these products in developing the type e and type f products taxpayer incurred expenses of the following nature general overhead actuarial service sec_3 registration legal and professional fee sec_5 computer expenses promotional expenses educational training expenses taxpayer claims that over the years in question it incurred dollar_figureamount c in developing the type e policy and dollar_figureamount d in developing the type f policy these expenses were incurred prior to placing these products in the market on both its books_and_records and its date a and date b income_tax returns taxpayer deducted the full amount of these costs as ordinary and necessary business_expenses in examining taxpayer’s tax returns the revenue_agent asks whether these expenses should have been capitalized instead because they were for the purpose of creating a separate and distinct asset or because they produced a significant benefit in years subsequent to the year in which they were incurred in considering the treatment of these expenses you ask our assistance on two questions first if the type e and type f products were new products for taxpayer in date a and date b should the costs incurred to develop them be capitalized and second are these new products for taxpayer or are they merely enhancements of products already offered by taxpayer postf-148452-01 page analysis taxpayer argues that it is entitled to claim a current deduction for the expenses it incurred to establish the type e and type f products taxpayer appears to argue it is entitled to deduct these amounts currently subject only to the capitalization requirements of sec_848 we agree with taxpayer that the proxy approach of sec_848 generally trumps the application of sec_263 sec_848 requires an insurance_company to capitalize specified_policy_acquisition_expenses and amortize these expenses ratably over months or months as appropriate sec_848 defines specified_policy_acquisition_expenses in keeping with the proxy approach as so much of the general_deductions for such taxable_year as do not exceed a stated percentage of net_premiums sec_848 the stated percentage varies with the precise type of insurance be it an annuity a life_insurance_policy or other type of insurance general_deductions in turn are defined as the deductions provided in part iv of subchapter_b sec_161 and following relating to itemized_deductions and in part i of subchapter_d sec_401 and following relating to pension profit sharing stock_bonus_plans etc sec_848 in this way sec_848 operates as a proxy for identifying the actual commissions and other selling_expenses incurred each year and amortizing these over the future periods in which they will produce a benefit when sec_848 was enacted in congress was aware of inconsistencies in the treatment of expenses within the insurance industry first a life_insurance_company was generally under no accounting requirement to capitalize its policy_acquisition_expenses instead it deducted commissions and other selling_expenses for the year in which incurred for purposes of computing its regular income_tax however the applicable accounting rules required the same type of expenses to be capitalized if they were incurred in connection with certain reinsurance transactions second a life_insurance_company was required to utilize generally_accepted_accounting_principles to capitalize its policy_acquisition_expenses for purposes of computing its alternative_minimum_tax see eg sec_1_56_g_-1 third property and casualty insurers did not have to capitalize such expenses for purposes of computing either their regular or alternative_minimum_tax instead they were required to reduce their unearned_premium_reserve by a haircut set forth in postf-148452-01 page sec_832 h s conf cmte rep no 101st cong 2d session congress concluded that these inconsistencies contributed to the mismeasurement of the income of insurance_companies in order to strike a balance between the need to match expenses to income and the need to do so in a practical manner congress utilized a proxy system in sec_848 under this approach policy_acquisition_expenses required to be capitalized and amortized are determined for any taxable_year for each category of specified insurance contracts as a percentage of the net_premiums for the taxable_year the house and senate both attributed the mismatch to commissions and other selling_expenses for the year in which incurred ways and means cmte print no p informal senate rep on s3209 at s15690 it is our view that congress intended sec_848 to operate as a proxy for all expenses_incurred by an insurance_company in connection with the selling of its policies including those incurred to develop such policies or to modify them to remain competitive congress intended that expenses associated with the acquisition of a stream of income from premiums are to be capitalized as specified_policy_acquisition_expenses in sec_848 congress specified that sec_848 controls the treatment of ceding commissions on reinsurance ceding commissions are essentially the cost paid_by a reinsurer for its right to receive the amount of premiums agreed to between the insurer and the reinsurer ie a stream of future income from the premiums_paid by the insureds for the ceded policies sec_848 reversed the decision in 491_us_244 which held that such commissions had to be capitalized accordingly it is clear that congress was considering not only direct selling_expenses but also costs associated with the acquisition of a stream of premium income when sec_848 was enacted moreover sec_848 was motivated by a desire to implement an administratively practicable system at the potential detriment of having a less than economically precise system for measuring income to implement a system that accurately capitalized and amortized policy acquisition costs would in congress’s view cause difficult administrative and enforcement problems congress was concerned that the rules which would be required to implement such an economically precise system would be inordinately complex hence congress created a proxy system of sec_848 to serve as the measure of the expenses_incurred postf-148452-01 page by an insurance_company in connection with specified insurance contracts which should be capitalized legislative_history of ways and means democratic alternative ways and means cmte print no p we do not think that attempting to capitalize product development costs and amortizing them over the expected life of the products is consistent with the administrability congress sought to achieve when it enacted sec_848 it does not necessarily follow that all expenses_incurred by an insurance_company which enters into specified insurance contracts are governed by sec_848 only those expenditures which can be said to be specified_policy_acquisition_expenses fall within sec_848's footprint some examples of costs that may not fall within the footprint of the section are the initial start_up costs of a new insurance_company the costs incurred by an insurance_company upon its initial entry into the market for specified insurance contracts or the costs incurred with such innately capital expenditures as erecting or purchasing a building the costs at issue in the present case however appear to be included within the footprint of section in light of our conclusion under sec_848 we are not addressing whether the policies issued by taxpayer were sufficiently new that the expenditures at issue would otherwise be capitalized under sec_263 case development hazards and other considerations factually we do not believe that taxpayer had no type e or type f products prior to date a the products in question may not be as new for taxpayer as you suggest accordingly even if these costs were not governed by sec_848 the case for capitalization may not be as strong it initially appears to be if so this may be a further deterrent to capitalization in this case you should be aware that in equitable life ins co v commissioner tcmemo_1977_299 the court held that the 1it is our view that sec_848 provides the rule for the tax treatment of specified_policy_acquisition_expenses even were a given expense to also constitute a research or experimental expenditure under treas reg section big_number or be described in revproc_69_21 1969_2_cb_303 sec_174 and the revenue_procedure would not govern the treatment of any expense within the footprint of sec_848 postf-148452-01 page professional fees paid to register a variable_annuity contract with the securities_and_exchange_commission were deductible expenses this contract was equitable’s entry into the market of variable annuities the costs for registering the contract were deductible because according to the court by the registration equitable did not obtain an asset or right of a capital nature registration is required for each new or modified contract and therefore is a normal usual and customary expense for companies in the insurance_business although this decision predated the enactment of sec_848 and 503_us_79 it provides a roadmap for deducting many expenses of exactly the same type as incurred by taxpayer even though the service attempted to assert sec_263 as authority for capitalization finally your date memorandum refers to field_service_advice fsa ins tax rev issued by another office on facts similar to those in this case our conclusion herein is not inconsistent with that explained in the earlier fsa the tax years involved in the earlier fsa appear to be years which ended prior to date the effective date of sec_848 s mark smith chief branch office of associate chief_counsel financial institutions products
